OPINION — AG — **** DISBURSEMENT OF FUNDS APPROPRIATED FOR CIVIL DEFENSE PURPOSES **** THE APPROVAL OF THE BOARD OF COUNTY COMMISSIONERS OF CLAIMS AGAINST THIS SPECIAL FUND IS NOT REQUIRED. THE ATTORNEY GENERAL IS NOT AUTHORIZED TO APPROVE OR DISAPPROVE OF THE PROCEDURE OF DISBURSING SAID FUNDS FOR THE REASON THAT THIS IS IN THE SOLE DISCRETION OF THE STATE CIVIL DEFENSE DIRECTOR.  THERE IS NO SPECIFIC STATUTORY AUTHORITY SPECIFICALLY ALLOWING COUNTY CIVIL DEFENSE PERSONNEL TO BE REIMBURSED FOR TRAVELING EXPENSES. TITLE 74 O.S. 1972 Supp., 500.2 [74-500.2] AUTHORIZES PERSONS WHO ARE NOT STATE EMPLOYEES BUT WHO PERFORM SUBSTANTIAL AND NECESSARY SERVICES FOR THE STATE OF OKLAHOMA TO BE REIMBURSED FOR EXPENSES INCURRED DURING AUTHORIZED OFFICIAL TRAVEL. CITE: 19 O.S. 1971 131 [19-131], 63 O.S. 1971 683.17 [63-683.17](D) (TODD MARKUM)